Citation Nr: 1756351	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-16 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus disabilities.  

The Board notes that in July 2010, the Veteran filed a timely notice of disagreement (NOD) with the May 2010 rating decision.  The RO issues a statement of the case (SOC) in May 2012, and the Veteran substantiated his claim by submitting a timely VA Form 9 in June 2012.  For reasons unclear to the Board, in January 2013, the RO notified the Veteran that his VA Form 9 was untimely and he must submit a claim to reopen.  Thereafter, the RO treated the case as a claim to reopen and issued additional rating decisions in April 2013, April 2014, and August 2014.  Eventually, without an additional submission of a VA Form 9, the RO issued a supplemental statement of the case (SSOC), in May 2017, and certified the case to the Board.  Based on the foregoing, the Board finds that the Veteran timely appealed the initial May 2010 rating decision, and substantiated his appeal by submitting a timely VA Form 9 within 60 days of the issuance of the May 2012 SOC.  Therefore, no new and material evidence analysis is necessary in this case.  

The Board additionally notes that the Veteran submitted along with his July 2010 NOD a request for a Board hearing.  Though, in his June 2012 VA Form 9, the Veteran did not indicate whether he still wanted a Board hearing or not.  Regardless, a remand specifically for a Board hearing is not necessary in this case as the Board is granting in full the benefits sought on appeal.  Thus, no conceivable prejudice to the Veteran will result in proceeding without a hearing.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

 2.  Symptoms of bilateral hearing loss and tinnitus have been continuous since service separation. 

 3.  The Veteran is currently diagnosed with a bilateral hearing loss disability and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury, §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss and tinnitus are considered "chronic" diseases (as organic diseases of the nervous system) under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus and hearing loss are considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis 

For the reasons expressed below, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 

The Veteran is currently diagnosed with bilateral hearing loss and experiences tinnitus in the ears.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma. The Veteran's military occupational specialty (MOS) indicates he was tactical wire operations specialist, which the RO indicated very generally supports a finding of exposure to acoustic trauma.  Moreover, the Veteran is competent to report exposure to acoustic trauma through his MOS and from artillery noise during service.   See Bennett v. Brown, 10 Vet. App. 178   (1997) (the Board may rely upon lay testimony as to observable facts).

The Veteran's STRs reveal three audiology tests.  Audiology testing dated May 1975 for enlistment purposes show findings only in the 500Hz, 1000Hz, 2000Hz, and 4000Hz frequencies.  While no hearing loss for VA purposes is noted, some hearing impairment is shown per Hensley.  The Veteran's right ear shows pure tone threshold of 15, 15, 15, and 20 decibels (dB) respectively, while his left ear shows pure tone threshold of 15, 10, 20, 25, respectively.  

Additional audiology testing dated November 1976 while in-service show findings in all frequencies from 500Hz to 4000Hz.  Significantly, the Veteran's right ear shows pure tone threshold of 30, 15, 5, 15, and 40 dBs, respectively, while his left ear shows pure tone threshold of 15, 10, 0, 5, and 35, respectively.  Here, the Board notes a significant threshold shift at least in the 4000Hz frequency.  

Lastly, audiology testing dated April 1978 for separation purposes show findings in all frequencies from 500Hz to 4000Hz.  The Veteran's right ear shows pure tone threshold of 15, 15, 10, 15, and 25 dBs respectively, while his left ear shows pure tone threshold of 25, 15, 10, 10, and 35 dBs, respectively.  

Treatment records from North Chicago VAMC dated in October 2009 show diagnoses of bilateral hearing loss and tinnitus.  It was stated that the Veteran served in the Army for three years and was around artillery noise without hearing protection devices.  There was no evidence of occupational and recreational noise exposure post-service, otalgia, aural fullness, vertigo, family history of hearing loss, ear surgery, or recent ear infections. 

In a January 2010 deferred rating, the RO noted that the Veteran had "some decibel shift during service."

In April 2010, the Veteran underwent an audiology examination for VA compensation purposes.  The examiner stated that the Veteran's May 1975 enlistment examination shows hearing within normal limits across the test frequency range and review of his service medical history was negative for hearing loss or tinnitus.  The examiner further noted that the Veteran's discharge examination dated April 1978 was again within normal limits across the test range 

and essentially unchanged from induction examination.  The examiner noted the Veteran's reports of constant bilateral tinnitus for the previous 15 years, positive noise history in-service from being around artillery, negative family history of hearing loss, and negative job exposure to acoustic trauma.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to service because his induction and discharge examinations were within normal limits and essentially unchanged.  The examiner further indicated that hearing loss due to acoustic trauma/noise exposure occurs at the time of the incident and does not have a delayed onset, and concluded that the Veteran's hearing loss and tinnitus "would be due to something other than service noise exposure."  The Board however finds this opinion to be inadequate.  First, the examiner failed to acknowledge the November 1976 audiology examination, which shows a significant shift in the Veteran's hearing loss.  Second, the examiner did not clarify what other factors can be considered as the etiology of the Veteran's hearing loss aside from indicating that it was "due to something other than service noise exposure."  Third, the examiner did not consider the Veteran's lay assertions that he experienced ringing in the ears and partial hearing loss in-service.  Accordingly, to the extent that the April 2010 VA opinion misstates the medical history, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The opinion is therefore not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

In his June 2012 VA Form 9, the Veteran described in detail his constant exposure to artillery noise during service.  Notably, he indicated that while he was deployed in Europe, he constantly complained of ringing sounds in his ears that were "like bugs" especially after returning from field training, but was told it was only temporary and his hearing will come back to normal after a while.  He further indicated that although records were not available, he was seen by a hearing specialist already around 1978 or 1979 and was diagnosed with a "hearing problem."  



In April 2013, the Veteran submitted a March 2013 "hearing loss DBQ" authored by a North Chicago VAMC audiologist that confirmed diagnoses of bilateral hearing loss, and opined that the etiology of the bilateral tinnitus is as a result of the bilateral hearing loss.  The audiologist noted that he could not review the Veteran's military records, and therefore, was unable to provide an opinion as to the etiology of the Veteran's bilateral hearing loss. 

In September 2013, the Veteran submitted a buddy statement from a service-member who served with the Veteran in Germany from 1976.  The service-member stated that while working together in field exercises, he heard the Veteran complaining about his hearing problems, ringing in the ears, and partial hearing loss.  The services member is competent to report such observations.

On review, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus had its onset during service.  In support of this conclusion, the Board considers the fact that in-service exposure to hazardous noise, mainly artillery, is conceded.  In addition, the Board assigns high probative value to the Veteran's statement that he had symptoms associated with hearing loss and ringing in the ears during service and thereafter, as well as his statement denying any significant post-service noise exposure.  Accordingly, the Board finds that the Veteran's competent and credible lay accounts of exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

As to etiology, the Veteran, as a layperson, may be competent to testify on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has specifically reported that hearing problems and tinnitus began during service and that he has experienced it ever since.  Resolving any doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current bilateral hearing loss and tinnitus, (2) his conceded exposure to in-service acoustic trauma and in-service audiology findings showing some worsening in his hearing during service, (3) the lack of any evidence 

of an intervening event, and (4) his competent and credible history of relevant symptoms since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current bilateral hearing loss and tinnitus is at least as likely as not caused by the acoustic trauma he experienced in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In summary, the Board resolves any reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss and tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for bilateral hearing loss and tinnitus based on "continuous" post-service symptoms.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for bilateral hearing loss and tinnitus on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted. 


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


